 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   APRIL BECERRA-SOUTH, individually,                 Case No.: 2:18-cv-08348 CJC
11
     and on behalf of other members of the              (FFMx)
     general public similarly situated,
12           Plaintiffs,
13      v.                                              JOINT [PROPOSED]
14                                                      STIPULATED PROTECTIVE
     HOWROYD-WRIGHT EMPLOYMENT                          ORDER
15   AGENCY, INC./APPLE ONE SERVICES,
     LTD., and DOES 1 through 25,
16           Defendants.
17
18
19
20
21
        1. A. PURPOSES AND LIMITATIONS
22
23           Discovery in this action is likely to involve production of confidential,
24   proprietary, or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
27   to enter the following Stipulated Protective Order. The parties acknowledge that
28   this Order does not confer blanket protections on all disclosures or responses to

     ____________________________________________________________________________________________
                                                 -1-
              JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles. The parties further acknowledge, as set forth
 4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 5   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 6   procedures that must be followed and the standards that will be applied when a
 7   party seeks permission from the court to file material under seal.
 8
 9          B. GOOD CAUSE STATEMENT
10
11          This action is likely to involve confidential and proprietary business
12   documents, including trade secrets, customer and pricing lists and other valuable
13   research, development, commercial, financial, technical and/or proprietary
14   information for which special protection from public disclosure and from use for
15   any purpose other than prosecution of this action is warranted. Additionally,
16   confidential trusts documents will likely be involved in this matter, requiring
17   further special protection from public disclosure. Such confidential and
18   proprietary materials and information consist of, among other things, confidential
19   business or financial information, information regarding confidential business
20   practices, or other confidential research, development, or commercial information
21   (including information implicating privacy rights of third parties), information
22   otherwise generally unavailable to the public, or which may be privileged or
23   otherwise protected from disclosure under state or federal statutes, court rules,
24   case decisions, or common law. Accordingly, to expedite the flow of
25   information, to facilitate the prompt resolution of disputes over confidentiality of
26   discovery materials, to adequately protect information the parties are entitled to
27   keep confidential, to ensure that the parties are permitted reasonable necessary
28   uses of such material in preparation for and in the conduct of trial, to address their

     ____________________________________________________________________________________________
                                                 -2-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   handling at the end of the litigation, and serve the ends of justice, a protective
 2   order for such information is justified in this matter. It is the intent of the parties
 3   that information will not be designated as confidential for tactical reasons and that
 4   nothing be so designated without a good faith belief that it has been maintained in
 5   a confidential, non-public manner, and there is good cause why it should not be
 6   part of the public record of this case.
 7
 8          2.      DEFINITIONS
 9          2.1     Action: This pending proceeding, case number 2:18-cv-08348 CJC.
10          2.2     Challenging Party: a Party or Non-Party that challenges the
11   designation of information or items under this Order.
12          2.3     “CONFIDENTIAL” Information or Items: information (regardless
13   of how it is generated, stored or maintained) or tangible things that qualify for
14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
17   their support staff).
18          2.5     Designating Party: a Party or Non-Party that designates information
19   or items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21          2.6     Disclosure or Discovery Material: all items or information,
22   regardless of the medium or manner in which it is generated, stored, or
23   maintained (including, among other things, testimony, transcripts, and tangible
24   things), that are produced or generated in disclosures or responses to discovery in
25   this matter.
26          2.7     Expert: a person with specialized knowledge or experience in a
27   matter pertinent to the litigation who has been retained by a Party or its counsel to
28   serve as an expert witness or as a consultant in this Action.

     ____________________________________________________________________________________________
                                                 -3-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1          2.8    House Counsel: attorneys who are employees of a party to this
 2   Action. House Counsel does not include Outside Counsel of Record or any other
 3   outside counsel.
 4          2.9    Non-Party: any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this action.
 6          2.10 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action
 8   and have appeared in this Action on behalf of that party or are affiliated with a
 9   law firm which has appeared on behalf of that party, and includes support staff.
10          2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and
12   their support staffs).
13          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15          2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits
17   or demonstrations, and organizing, storing, or retrieving data in any form or
18   medium) and their employees and subcontractors.
19          2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21          2.15 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23
24          3.     SCOPE
25          The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or

     ____________________________________________________________________________________________
                                                 -4-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   presentations by Parties or their Counsel that might reveal Protected Material.
 2   Any use of Protected Material at trial shall be governed by the orders of the trial
 3   judge. This Order does not govern the use of Protected Material at trial.
 4
 5          4.     DURATION
 6          Even after final disposition of this litigation, the confidentiality obligations
 7   imposed by this Order shall remain in effect until a Designating Party agrees
 8   otherwise in writing or a court order otherwise directs. Final disposition shall be
 9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
10   with or without prejudice; and (2) final judgment herein after the completion and
11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12   including the time limits for filing any motions or applications for extension of
13   time pursuant to applicable law.
14
15          5.     DESIGNATING PROTECTED MATERIAL
16          5.1    Exercise of Restraint and Care in Designating Material for
17   Protection.
18          Each Party or Non-Party that designates information or items for protection
19   under this Order must take care to limit any such designation to specific material
20   that qualifies under the appropriate standards. The Designating Party must
21   designate for protection only those parts of material, documents, items, or oral or
22   written communications that qualify so that other portions of the material,
23   documents, items, or communications for which protection is not warranted are
24   not swept unjustifiably within the ambit of this Order.
25          Mass, indiscriminate, or routinized designations are prohibited.
26   Designations that are shown to be clearly unjustified or that have been made for
27   an improper purpose (e.g., to unnecessarily encumber the case development
28   ///

     ____________________________________________________________________________________________
                                                 -5-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   process or to impose unnecessary expenses and burdens on other parties) may
 2   expose the Designating Party to sanctions.
 3          If it comes to a Designating Party’s attention that information or items that
 4   it designated for protection do not qualify for protection, that Designating Party
 5   must promptly notify all other Parties that it is withdrawing the inapplicable
 6   designation.
 7          5.2     Manner and Timing of Designations. Except as otherwise provided
 8   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9   stipulated or ordered, Disclosure or Discovery Material that qualifies for
10   protection under this Order must be clearly so designated before the material is
11   disclosed or produced.
12          Designation in conformity with this Order requires:
13                  (a) for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
17   contains protected material. If only a portion or portions of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the
19   protected portion(s) (e.g., by making appropriate markings in the margins).
20          A Party or Non-Party that makes original documents available for
21   inspection need not designate them for protection until after the inspecting Party
22   has indicated which documents it would like copied and produced. During the
23   inspection and before the designation, all of the material made available for
24   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
25   identified the documents it wants copied and produced, the Producing Party must
26   determine which documents, or portions thereof, qualify for protection under this
27   Order. Then, before producing the specified documents, the Producing Party must
28   affix the “CONFIDENTIAL legend” to each page that contains Protected

     ____________________________________________________________________________________________
                                                 -6-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Material. If only a portion or portions of the material on a page qualifies for
 2   protection, the Producing Party also must clearly identify the protected portion(s)
 3   (e.g., by making appropriate markings in the margins).
 4                 (b) for testimony given in depositions that the Designating Party
 5   identify the Disclosure or Discovery Material on the record, before the close of
 6   the deposition all protected testimony.
 7                 (c) for information produced in some form other than documentary
 8   and for any other tangible items, that the Producing Party affix in a prominent
 9   place on the exterior of the container or containers in which the information is
10   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
11   information warrants protection, the Producing Party, to the extent practicable,
12   shall identify the protected portion(s).
13          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such
16   material. Upon timely correction of a designation, the Receiving Party must make
17   reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19
20          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
22   designation of confidentiality at any time that is consistent with the Court’s
23   Scheduling Order.
24          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 37.1 et seq.
26          6.3    The burden of persuasion in any such challenge proceeding shall be
27   on the Designating Party. Frivolous challenges, and those made for an improper
28   purpose (e.g., to harass or impose unnecessary expenses and burdens on other

     ____________________________________________________________________________________________
                                                 -7-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   parties) may expose the Challenging Party to sanctions. Unless the Designating
 2   Party has waived or withdrawn the confidentiality designation, all parties shall
 3   continue to afford the material in question the level of protection to which it is
 4   entitled under the Producing Party’s designation until the Court rules on the
 5   challenge.
 6
 7          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 8          7.1    Basic Principles. A Receiving Party may use Protected Material that
 9   is disclosed or produced by another Party or by a Non-Party in connection with
10   this Action only for prosecuting, defending, or attempting to settle this Action.
11   Such Protected Material may be disclosed only to the categories of persons and
12   under the conditions described in this Order. When the Action has been
13   terminated, a Receiving Party must comply with the provisions of section 13
14   below (FINAL DISPOSITION).
15          Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving Party may disclose any information or item designated
21   “CONFIDENTIAL” only to:
22                 (a) the Receiving Party’s Outside Counsel of Record in this Action,
23   as well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this Action;
25                 (b) the officers, directors, and employees (including House Counsel)
26   of the Receiving Party to whom disclosure is reasonably necessary for this
27   Action;
28   ///

     ____________________________________________________________________________________________
                                                 -8-
               JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                  (c) Experts (as defined in this Order) of the Receiving Party to
 2   whom disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                  (d) the court and its personnel;
 5                  (e) court reporters and their staff;
 6                  (f) professional jury or trial consultants, mock jurors, and
 7   Professional Vendors to whom disclosure is reasonably necessary for this Action
 8   and who have signed the “Acknowledgment and Agreement to Be Bound”
 9   (Exhibit A);
10                  (g) the author or recipient of a document containing the information
11   or a custodian or other person who otherwise possessed or knew the information;
12                  (h) during their depositions, witnesses ,and attorneys for witnesses,
13   in the Action to whom disclosure is reasonably necessary provided: (1) the
14   deposing party requests that the witness sign the form attached as Exhibit 1
15   hereto; and (2) they will not be permitted to keep any confidential information
16   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
17   unless otherwise agreed by the Designating Party or ordered by the court. Pages
18   of transcribed deposition testimony or exhibits to depositions that reveal
19   Protected Material may be separately bound by the court reporter and may not be
20   disclosed to anyone except as permitted under this Stipulated Protective Order;
21   and
22                  (i) any mediator or settlement officer, and their supporting
23   personnel, mutually agreed upon by any of the parties engaged in settlement
24   discussions.
25   ///
26   ///
27   ///
28   ///

     ____________________________________________________________________________________________
                                                 -9-
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1          8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2             PRODUCED IN OTHER LITIGATION
 3          If a Party is served with a subpoena or a court order issued in other
 4   litigation that compels disclosure of any information or items designated in this
 5   Action as “CONFIDENTIAL,” that Party must:
 6                 (a) promptly notify in writing the Designating Party. Such
 7   notification shall include a copy of the subpoena or court order;
 8                 (b) promptly notify in writing the party who caused the subpoena or
 9   order to issue in the other litigation that some or all of the material covered by the
10   subpoena or order is subject to this Protective Order. Such notification shall
11   include a copy of this Stipulated Protective Order; and
12                 (c) cooperate with respect to all reasonable procedures sought to be
13   pursued by the Designating Party whose Protected Material may be affected.
14          If the Designating Party timely seeks a protective order, the Party served
15   with the subpoena or court order shall not produce any information designated in
16   this action as “CONFIDENTIAL” before a determination by the court from which
17   the subpoena or order issued, unless the Party has obtained the Designating
18   Party’s permission. The Designating Party shall bear the burden and expense of
19   seeking protection in that court of its confidential material and nothing in these
20   provisions should be construed as authorizing or encouraging a Receiving Party
21   in this Action to disobey a lawful directive from another court.
22
23   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24          PRODUCED IN THIS LITIGATION
25                 (a) The terms of this Order are applicable to information produced
26   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
27   information produced by Non-Parties in connection with this litigation is
28   protected by the remedies and relief provided by this Order. Nothing in these

     ____________________________________________________________________________________________
                                                 - 10 -
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   provisions should be construed as prohibiting a Non-Party from seeking
 2   additional protections.
 3                 (b) In the event that a Party is required, by a valid discovery request,
 4   to produce a Non-Party’s confidential information in its possession, and the Party
 5   is subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7                         (1) promptly notify in writing the Requesting Party and the
 8   Non-Party that some or all of the information requested is subject to a
 9   confidentiality agreement with a Non-Party;
10                         (2) promptly provide the Non-Party with a copy of the
11   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
12   reasonably specific description of the information requested; and
13                         (3) make the information requested available for inspection
14   by the Non-Party, if requested.
15                 (c) If the Non-Party fails to seek a protective order from this court
16   within 14 days of receiving the notice and accompanying information, the
17   Receiving Party may produce the Non-Party’s confidential information
18   responsive to the discovery request. If the Non-Party timely seeks a protective
19   order, the Receiving Party shall not produce any information in its possession or
20   control that is subject to the confidentiality agreement with the Non-Party before
21   a determination by the court. Absent a court order to the contrary, the Non-Party
22   shall bear the burden and expense of seeking protection in this court of its
23   Protected Material.
24
25   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26          If a Receiving Party learns that, by inadvertence or otherwise, it has
27   disclosed Protected Material to any person or in any circumstance not authorized
28   under this Stipulated Protective Order, the Receiving Party must immediately (a)

     ____________________________________________________________________________________________
                                                 - 11 -
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 2   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 3   inform the person or persons to whom unauthorized disclosures were made of all
 4   the terms of this Order, and (d) request such person or persons to execute the
 5   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
 6   Exhibit A.
 7
 8   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9          PROTECTED MATERIAL
10          When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other
12   protection, the obligations of the Receiving Parties are those set forth in Federal
13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
14   whatever procedure may be established in an e-discovery order that provides for
15   production without prior privilege review. Pursuant to Federal Rule of Evidence
16   502(d) and (e), insofar as the parties reach an agreement on the effect of
17   disclosure of a communication or information covered by the attorney-client
18   privilege or work product protection, the parties may incorporate their agreement
19   in the stipulated protective order submitted to the court.
20
21   12.    MISCELLANEOUS
22          12.1 Right to Further Relief. Nothing in this Order abridges the right of
23   any person to seek its modification by the Court in the future.
24          12.2 Right to Assert Other Objections. By stipulating to the entry of this
25   Protective Order no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in
27   this Stipulated Protective Order. Similarly, no Party waives any right to object on
28   ///

     ____________________________________________________________________________________________
                                                 - 12 -
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   any ground to use in evidence of any of the material covered by this Protective
 2   Order.
 3          12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of
 6   the specific Protected Material at issue. If a Party's request to file Protected
 7   Material under seal is denied by the court, then the Receiving Party may file the
 8   information in the public record unless otherwise instructed by the court.
 9
10   13.    FINAL DISPOSITION
11          After the final disposition of this Action, as defined in paragraph 4, within
12   60 days of a written request by the Designating Party, each Receiving Party must
13   return all Protected Material to the Producing Party or destroy such material. As
14   used in this subdivision, “all Protected Material” includes all copies, abstracts,
15   compilations, summaries, and any other format reproducing or capturing any of
16   the Protected Material. Whether the Protected Material is returned or destroyed,
17   the Receiving Party must submit a written certification to the Producing Party
18   (and, if not the same person or entity, to the Designating Party) by the 60 day
19   deadline that (1) identifies (by category, where appropriate) all the Protected
20   Material that was returned or destroyed and (2)affirms that the Receiving Party
21   has not retained any copies, abstracts, compilations, summaries or any other
22   format reproducing or capturing any of the Protected Material. Notwithstanding
23   this provision, Counsel are entitled to retain an archival copy of all pleadings,
24   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
25   correspondence, deposition and trial exhibits, expert reports, attorney work
26   product, and consultant and expert work product, even if such materials contain
27   Protected Material. Any such archival copies that contain or constitute Protected
28   ///

     ____________________________________________________________________________________________
                                                 - 13 -
              JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Material remain subject to this Protective Order as set forth in Section 4
 2   (DURATION).
 3   14.    Any violation of this Order may be punished by any and all appropriate
 4   measures including, without limitation, contempt proceedings and/or monetary
 5   sanctions.
 6   IT IS SO ORDERED.
 7
 8   DATED: November 14, 2018
 9                                                   /S/ Frederick F. Mumm
                                                   Honorable Frederick F. Mumm
10                                                 United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ____________________________________________________________________________________________
                                                 - 14 -
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   EXHIBIT A
 2   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of
 8   California on [date] in the case of ___________ [insert formal name of the case
 9   and the number and initials assigned to it by the court]. I agree to comply
10   with and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to
12   sanctions and punishment in the nature of contempt. I solemnly promise that I
13   will not disclose in any manner any information or item that is subject to this
14   Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16   I further agree to submit to the jurisdiction of the United States District Court for
17   the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint __________________________
20   [print or type full name] of _______________________________________
21   [print or type full address and telephone number] as my California agent for
22   service of process in connection with this action or any proceedings related to
23   enforcement of this Stipulated Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26
27   Printed name: _______________________________
28   Signature: __________________________________

     ____________________________________________________________________________________________
                                                 - 15 -
             JOINT [PROPOSED] STIPULATED PROTECTIVE ORDER
